DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Independent claim 1 (and dependent claims 2-7 and 18-19 dependent thereon), lines 3-9, the limitation “forming a dielectric material on a semiconductor die… depositing a conductive material into the opening to form a first conductive a first semiconductor die” is unclear.  It is not clear that whether “a semiconductor die” is different from or the same as “a first semiconductor die”.  
For the examination purpose, “a semiconductor die” is assumed as “a first semiconductor die” because it appears that they are the same.  
● Claim 19 recites the limitation "the contact pad" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2008/0315433) in view of Hsiao et al (US 2011/0101526).
Regarding claim 1, Chen (Fig. 6) discloses a method of forming a semiconductor die assembly, the method comprising: forming a dielectric material (108a, 112a) ([0040]) on a semiconductor die 200a such that the dielectric material has a first surface on the semiconductor die and a second surface opposite the first surface, forming a first opening in the dielectric material (108a, 112a) that exposes an underlying conductive feature 104a ([0031]); depositing a conductive material into the opening to form a first conductive member 116a ([0032]) on a first semiconductor die that fills the opening, 
Chen discloses the first conductive member 116a filling the opening, but Chen does not disclose the first conductive member 116a completely filling the opening.
However, Hsiao (Fig. 1A) teaches a method of forming a semiconductor die comprising depositing a conductive material over a conductive feature 28 and into the opening to form a conductive member 32 on a semiconductor die that completely fills the opening.  Accordingly, it would have been obvious to modify the method of Chen by completely filling the opening with the first conductive member 116a in order to provide the requirement thickness which is desired for the first conductive member. It appears that these changes produce no functional differences and therefore would have been obvious.  
Regarding claim 2, Chen further discloses the step of heating the bond material 124b to assist the soldering action between the second conductive member 122b and the first conductive member 116a ([0049]). It is noted that the heating of the solder bond material during thermal reflow process would inherently cause the reacting between the bond material with a portion of the second conductive member and a portion of the first 
Regarding claims 4-7 and 18-19, Chen (Fig. 6) further discloses: forming a redistribution network 104b on the second semiconductor die 200b, wherein the second semiconductor die 200b includes a plurality of through-substrate vias (TSVs) 110b electrically coupled to the redistribution network; the first conductive member 116a includes vertically straight sidewalls (corresponding to the edges labeled as 116a) that project from the dielectric material and the second conductive member (110b is broadly interpreted as a portion of “the second conductive member”) includes vertically straight sidewalls; the second conductive member is generally aligned with the depression of the first conductive member 116a; the bond material 124b in the depression covers the portion of the second conductive member 122b; at least a portion of the recessed surface is curved in an axial direction toward the first conductive member 116a; and at least a portion of the recessed surface is curved in a direction away from the contact pad 104a.
Regarding claim 8, Chen (Fig. 6) discloses a method of forming a semiconductor device, the method comprising: forming a semiconductor die 200a including a dielectric material (108a, 112a) ([0040]) having an opening, and a conductive feature 104a ([0031]) at least partially exposed through the opening; depositing a conductive material into the open to form a first conductive member 116a ([0032]) on the semiconductor die that fills the opening, wherein a portion of the conductive material 116a projects from the dielectric material and has an end portion which includes a depression having a recessed surface formed while depositing the conductive material such that a deepest 
Chen discloses the first conductive member 116a filling the opening, but Chen does not disclose the first conductive member 116a completely filling the opening.
However, Hsiao (Fig. 1A) teaches a method of forming a semiconductor die comprising depositing a conductive material over a conductive feature 28 and into the opening to form a conductive member 32 on a semiconductor die that completely fills the opening.  Accordingly, it would have been obvious to modify the method of Chen by completely filling the opening with the first conductive member 116a in order to provide the requirement thickness which is desired for the first conductive member. It appears that these changes produce no functional differences and therefore would have been obvious.  
Regarding claims 10-11, Chen (Fig. 6) further discloses: the bond material 124b includes metal solder ([0049]); and forming a second semiconductor die 200b including a second dielectric material 119b having a second opening and a second conductive feature 110b at least partially exposed through the opening ([0034]), and forming the second conductive member 122b by depositing a conductive material in the second
opening on the second conductive feature.
	Regarding claim 12, Chen (Fig. 6) discloses a method of forming an interconnect structure, the method comprising: forming a dielectric material (108a, 112a) ([0040]) on 
	Chen discloses the first conductive member 116a filling the opening, but Chen does not disclose the first conductive member 116a completely filling the opening.
However, Hsiao (Fig. 1A) teaches a method of forming a semiconductor die comprising depositing a conductive material over a conductive feature 28 and into the opening to form a conductive member 32 on a semiconductor die that completely fills the opening.  Accordingly, it would have been obvious to modify the method of Chen by completely filling the opening with the first conductive member 116a in order to provide the requirement thickness which is desired for the first conductive member. It appears that these changes produce no functional differences and therefore would have been obvious.  

member 122b and the first conductive member 116a ([0049]). It is noted that the heating of the solder bond material during thermal reflow process would inherently cause the reacting between the bond material with a portion of the second conductive member and a portion of the first conductive member to form a first intermetallic and a second intermetallic at least partially within the depression.
Claims 3, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al and Hsiao et al as applied to claim 2 or 15 above, and further in view of Shen et al (US 2012/0012997).
Regarding claims 3 and 16-17, Chen does not disclose the first intermetallic and the second intermetallic each includes tin/nickel (SnNi) (claims 3 and 16) or the first intermetallic includes tin/nickel (SnNi) and the second intermetallic includes tin/copper (SnCu) (claim 17).
However, Shen (Fig. 6c) teaches that the first and second conductive members 316/664 are bonded to a bond material 668/552 including SnAg ([0029]), and the first and second conductive members 316/664 of copper can be substituted with other conductive metal ([0027] and [0036]). Therefore, it would have been obvious to substitute copper with nickel for the first conductive member and/or the second conductive member for forming the first intermetallic and the second intermetallic each includes tin/nickel (claims 3 and 16) or forming the first intermetallic includes tin/nickel and the second intermetallic includes tin/copper (claim 17) because as is well known, .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al and Hsiao et al as applied to claim 12 above, and further in view of Chou (US 2014/0308540).
As discussed above, Chen discloses heating the bond material (i.e., thermal reflow process) to inherently convert the bond material into one or more intermetallics, but does not disclose heating the bond material to fully convert the bond material into one or more intermetallics.
However, Chou (Fig. 2) teaches a method of heating the bond material 209 (i.e., Sn) to fully convert the bond material 209 into an intermetallic of SnNi ([0024], last 5 lines) in response to an increased processing temperature or an extended duration of the processing times. Accordingly, it would have been obvious to heat the bond material of Chen to fully convert the bond material into one or more intermetallics because the heating can be controlled by increasing processing temperature or extending duration of the processing times and the same effects of providing the electrical bonding between the first and second conductive members would result.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2009/0098724) in view of Tam et al (US 2010/0140760).
Yu (Fig. 1G) discloses a method of forming a semiconductor device, the method comprising: forming a semiconductor die 10 including a dielectric material 14 (i.e., passivation layer, [0014]) having an opening, and a conductive feature 12 (i.e., pad, [0014]) at least partially exposed through the opening; depositing a conductive material 
Yu does not disclose the recessed surface of the first conductive member 16 is spaced vertically apart from the dielectric material.
However, Tam (Fig. 2) teaches a method of forming a semiconductor device comprising the recessed surface of the first conductive member 216 is spaced vertically apart from the dielectric material 212 ([0032]).  Accordingly, it would have been obvious to modify the method of Yu by including the dielectric material under the recessed surface of the first conductive member and having the recessed surface of the first conductive member 16 being spaced vertically apart from the dielectric material because as is well known, such dielectric material would function as a passivation layer and/or provide a stress buffer for the device, as taught by Tam ([0032]).
Response to Arguments
Applicant’s arguments with respect to claim(s) invention have been considered but are moot because the new interpretations and the new references are applied in the new ground of rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817